Campbell, J.
I concur in sustaining the conviction, inasmuch as the court confined it to a common assault. I have no doubt the assault on the officer, whether the arrest was legal or not, was such as to expose the respondent to the responsibility of an unlawful attack.
But I do not think that the mere firing of a pistol in the street, without the purpose of doing harm to any one, is in any sense to be regarded as a breach of the peace. Had the conviction been for resisting a lawful arrest, I do not think the facts would have sustained it.